220'IS
                        ELECTRONIC RECORD



COA#      04-14-00261-CR                       OFFENSE:        Retaliation

          Darrick Davon Oliver v. The
STYLE: state of Texas                          COUNTY:         Bexar

COA DISPOSITION:     Affirmed                  TRIAL COURT:    399th District Court


DATE:02/04/2015                 Publish: NO    TC CASE #:      2012CR1844




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


         PRO SE                     Petition        CCA Disposition:   220-15
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:.
DATE:     Q^lx%/zotr                                SIGNED:                      PC:

JUDGE:    A*. Ui*A&~                                PUBLISH:                     DNP:




                                                                                  MOTION FOR

                                              REHEARING IN CCA IS:

                                           JUDGE: